McAdam, P. J.
The most important exception presented on this appeal is the one taken by defendant to the admission in evidence of the pamphlet of 1893, against defendant’s specific objection. The statements in said pamphlet or book were made by the defendant after the alleged fraud upon the plaintiff, and the defendant urges that it was error to admit the book in evidence.
The fraud alleged was in inducing plaintiff to purchase fifty shares of the Dry Goods Commission Company, of which the defendant was the manager. The plaintiff testified that after he bought and paid in full for his shares, and after he entered the employment of the company, he made several trips through the west and Yew England for the purpose of selling the company’s *796goods; that every time he took such a trip defendant gave him about fifty .copies of the 1893 pamphlet, or book, and told plaintiff to distribute the pamphlets among dry-goods merchants so as te make them thoroughly acquainted with the nature of the company. The plaintiff then said: “ I read the book through. I read the various statements in regard to the company, the business it was-doing, etc. I relied on those.”
We think the exception was well taken. The evidence was in no manner limited or qualified as to its purpose or effect.
As part of his cause of action it was necessary for plaintiff to prove that he relied on the representations made by defendant with, the view of inducing plaintiff to make his purchase. Arthur v.Griswold, 55 N. Y. 400. There is no such testimony in the case. All that the plaintiff testified to, concerning reliance on defendant’s representations, was that he relied on statements contained in the book received in evidence, which was published after the alleged' fraud.
The judgment must be reversed and a new trial ordered, with-costs to appellant to abide the event.
MacLean and Scott, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.